Mr. Justice Holloway:
I concur In the result announced by Mr. Justice Cooper, but I do not subscribe to all that is said in his opinion.
Ballard was not a party to the note in question, and the debt evidenced by the note was not his debt. He did, however, agree to be responsible for the payment of the debt by Hoge, the maker of the note. Whether his contract measures up to the standard prescribed for a contract of guaranty by authorities from other jurisdictions is beside the question. Our Codes declare the law of this state with respect to the matters to which they relate, and section 8171, Revised Codes of 1921, provides: “A guaranty is a promise to answer for the debt, default, or miscarriage of another person.” That definition alone determines the character of Ballard’s contract. He is a guarantor, and his agreement is separate and distinct from the contract evidenced by the note. His liability is to be measured by the terms of his contract and the law applicable thereto.
Speaking generally, a guaranty of payment is termed an absolute guaranty, while a guaranty of collection is a conditional guaranty. In this instance Ballard guaranteed both the payment and the collection, but it is immaterial, for the *564purposes of this appeal, whether his guaranty is absolute or conditional, for the result would be the same in either instance. If it be treated as a conditional guaranty, his liability would not attach until plaintiff had exercised due diligence to collect the amount due from Hoge and had failed (28 C. J. 951, 970), or, in other words, his liability was conditional and contingent and not direct. If it be accepted as an absolute guaranty, his liability would not arise until the default of the maker of the note (see. 8182, Rev. Codes 1921), or, in other words, plaintiff could not state a cause of action against Ballard unless and until the maker failed to pay the note when due. By his contract Ballard did not admit an existing debt due from him, and if Hoge paid the note Ballard’s liability would never arise; hence his obligation to pay was collateral, conditional and contingent. Whether his contract of guaranty is absolute or conditional is immaterial, for it is not a contract for the direct payment of money within the meaning of our attachment statute. If any proposition of law can be deemed settled in this state, this one ought to be beyond further controversy, vis.: That the contracts contemplated by the attachment statute are such only as require the payment of a definite sum unconditionally and absolutely. In principle, the instant case cannot be distinguished from Ancient Order of Hibernians v. Sparrow, 29 Mont. 132, 74 Pac. 197, and the doctrine of that case has been approved in Beartooth Stock Co. v. Grosscup, 57 Mont. 595, 189 Pac. 773, Carter v. Bankers’ Ins. Co., 58 Mont. 319, 192 Pac. 827, and in Heffron v. Thomas, 61 Mont. 10, 201 Pac. 572.
Associate Justices Parr and Galen concur in the views expressed by Mr. Justice Holloway.

Affirmed.